UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31,2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-30853 INTERNATIONAL MONETARY SYSTEMS, LTD. (Exact name of Registrant as specified in its charter) Wisconsin 39-1924096 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16901 West Glendale Drive, New Berlin, Wisconsin 53151 (Address of principal executive offices) (262) 780-3640 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ý No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check One): Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller Reporting CompanyT (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares of Common Stock, $.0001 par value, outstanding as of May 7, 2010 was 10,386,800 . TABLE OF CONTENTS INTERNATIONAL MONETARY SYSTEMS, LTD. PageNo. PartI. FINANCIAL INFORMATION Item1- Financial Statements (March 31, 2010 - Unaudited) Consolidated Balance Sheets – March 31, 2010 and December 31, 2009 2 - 3 Consolidated Statements of Operations – ThreeMonths Ended March 31, 2010 and 2009 4 Consolidated Statements of Cash Flows - Three Months Ended March 31, 2010 and 2009 5-6 Notes to Consolidated Financial Statements 7 Item2- Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item3- Quantitative and Qualitative Disclosures about Market Risk 13 Item4- Controls and Procedures 13 PartII. Other Information 14 Item1A- Risk Factors 14 Item2- Unregistered Sales of Equity Securities and Use of Proceeds 14 Part III. Defaults on Upon Senior Securities 15 Item4- Submission of Matters to a Vote of Security Holders 15 Item5 - Other Information 15 Item6- Exhibits 16 1 INTERNATIONAL MONETARY SYSTEMS, LTD. CONSOLIDATED BALANCE SHEETS March 31, 2010 December 31, 2009 (UNAUDITED) ASSETS Current assets Cash $ $ Restricted cash Marketable securities Accounts receivable, net Refundable income taxes - Earned trade account Prepaid expenses Total current assets Property and equipment, net Other assets Membership lists, net Goodwill Assets held for investment Investment in real estate Cash surrender value Total other assets Total assets $ $ Continued 2 INTERNATIONAL MONETARY SYSTEMS, LTD. CONSOLIDATED BALANCE SHEETS Continued March 31, 2010 December 31, 2009 (UNAUDITED) LIABILITIES Current liabilities Accounts payable and accrued expenses $ $ Income taxes payable Credit lines Current portion of notes payable Current portion of convertible notes payable Current portion of common stock subject to guarantee Current portion of convertible notes payable, related parties Total current liabilities Long-term liabilities Notes payable, less current portion Convertible notes payable, less current portion Common stock subject to guarantee, less current portion Convertible notes payable, related parties, less current portion Deferred compensation Deferred income taxes Total long-term liabilities Total liabilities Contingencies STOCKHOLDERS’ EQUITY Preferred stock, $.0001 par value 20,000,000 authorized, 0 outstanding - - Common stock, $.0001 par value 280,000,000 authorized 10,378,467 and 10,343,467 issued and outstanding March 31, 2010 and December 31, 2009 respectively Paid in capital Treasury stock, 712,018 and 646,095 shares, respectively ) ) Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements. 3 INTERNATIONAL MONETARY SYSTEMS, LTD. CONSOLIDATED STATEMENTS OF OPERATION (UNAUDITED) Three Months Ended March 31, Gross revenue $ Expenses Employee costs General and administrative Occupancy Selling Depreciation Amortization Total expenses Income (loss) from operations ) Other income (expense) Interest income 38 Interest expense ) ) Total other income (expense) ) ) Loss before income taxes ) ) Income tax expense ) ) Net loss $ ) $ ) Net loss per common share - basic ) ) - dilutive ) ) Weighted average common shares outstanding - basic - dilutive See accompanying notes to consolidated financial statements. 4 INTERNATIONAL MONETARY SYSTEMS, LTD. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Stock issued for services Bad debt expense Deferred compensation Changes in assets and liabilities Accounts receivable Earned trade account ) Tax refund receivable - Deferred tax benefit - Prepaid expense ) ) Accounts payable and accrued expenses ) Deferred tax liability ) ) Trade payable - ) Net cash provided (used) by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: (Increase) decrease in restricted cash Capital expenditures ) - Increase in marketable securities ) ) Increase in cash surrender value ) ) Net cash provided by investing activities Continued 5 INTERNATIONAL MONETARY SYSTEMS, LTD. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Continued Three Months Ended March 31, CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from convertible notes payable, related parties - Payments on credit lines ) ) Payments on notes payable ) ) Purchase of treasury stock ) ) Net cash used by financing activities ) ) Foreign currency translation adjustment 70 ) Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ SUPPLEMENTAL DISCLOSURES Cash paid for interest $ $ Cash paid for income taxes $ $ SCHEDULE OF NONCASH INVESTING AND FINANCING ACTIVITIES: Unrealized net gain (loss) on equity investments $ $ ) Release of stock guarantees $ $ Treasury stock acquired with long-term debt $ - $ See accompanying notes to consolidated financial statements. 6 INTERNATIONAL MONETARY SYSTEMS, LTD. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) March 31, 2010 NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three month period ended March 31, 2010, are not necessarily indicative of the results that may be expected for the year ended December 31, 2010. The balance sheet at December 31, 2009, has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The Company's 10-K for the year ended December 31, 2009, filed on April 2, 2010, should be read in conjunction with this report. Principles of Consolidation The consolidated financial statements for 2010 and 2009 include the accounts of the Company and its wholly owned subsidiaries Continental Trade Exchange, Ltd., National Trade Association, Inc. and INLM Holdings, Inc. Significant intercompany accounts and transactions have been eliminated in consolidation. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Reclassifications Certain amounts in the prior period financial statements have been reclassified to conform to the current period presentation. Recent Accounting Pronouncements Management does not anticipate that the recently issued but not yet effective accounting pronouncements will materially impact the Company’s financial condition. NOTE 2 - CASH AND EQUIVALENTS For purposes of the statement of cash flows, the Company considers all highly liquid debt instruments purchased with an original maturity of three months or less to be cash equivalents to the extent the funds are not being held for investment purposes. As of March 31, 2010, the Company has cash in excess of FDIC insurance of $325,264. No losses have been incurred related to this credit risk exposure. 7 NOTE 3 – DEBT The Company’s indebtedness as of March 31, 2010 includes the following: Lines of credit payable to financial institutions, due in 2010 $ Notes payable to related parties, $50,000 due in 2010 Notes payable to third parties, $169,345 due in 2010 Convertible notes payable, fixed conversion terms, $204,827 matures in 2010 Total indebtedness Less current maturities ) Long term debt, net of current maturities $ Common Shares Subject to Guarantees As part of various prior acquisition agreements which included stock consideration by the Company, the Company guaranteed the stock price of the stock consideration based on the fair market value of the stock at the time of the applicable acquisition agreements.Accordingly, the guaranteed values of the shares are recorded as a liability on the accompanying financial statements. On February 19, 2010, the Company (IMS) amended the Asset Purchase Agreement between IMS and the former owner of a barter exchange acquired in a prior year. The amended agreement guarantees the 50,000 shares of IMS common stock held by the former owner to a price of $3.00 per share.The former owner has the right to redeem 1,667 shares of IMS common stock for $5,000 in cash, per month, starting March 1, 2010. The guarantee expires on the earlier of March 1, 2013 or fulfillment by the Company of its obligation under the agreement.As a result of this amendment, the Company reclassified $150,000 from additional paid-in capital to common shares subject to guaranteed (liability) during the period ended March 31, 2010. The Company’s obligation under common stock price guarantees as of March 31, 2010 totaled $1,284,000, of which $665,000 is classified as current based on the scheduled redemption allowances as provided for in the underlying agreements. Additionally, $1,014,000 of the total and $480,000 of the current portion are payable to a director of the company. NOTE 4 – EQUITY Stock Options The Company adopted an incentive stock option plan under which certain officers, key employees, or prospective employees may purchase shares of the Company's stock at an established exercise price, which shall not be less than the fair market value at the time the option is granted. Final exercise date is any time prior to the five-year anniversary of the first exercise date. During the first quarter ended March 31, 2010, there were no outstanding options. Stock Issuances On January 14, 2010, IMS issued 20,000 shares of IMS stock to a consulting firm. The fair value of the stock was $16,000. On February 3, 2010, IMS issued 15,000 shares of IMS stock to a consulting firm. The fair value of the stock was $12,000. Treasury Stock On January 22, 2010, IMS repurchased 41,667 shares of common stock at $4.50 per share using restricted cash of $187,500, thereby releasing $187,500 of common stock guarantee. On March 18, 2010, IMS repurchased 1,667 shares of common stock at $3.00 per share, thereby releasing $5,000 of common stock guarantee. Additionally, from January 1, 2010 through March 31, 2010, the Company purchased 22,589 shares for a total cost of $18,773. The stock was placed into treasury in accordance with a stock buyback plan originally approved by the board of directors in 2005 and reconfirmed on October 29, 2009. 8 Stock Warrants As of March 31, 2010 there were 366,667 warrants outstanding. The warrants can be used to buy shares of the Company’s common stock at $3.30 per share. The warrants expire May 31, 2011. NOTE 5 - INCOME TAXES The Company’s 2007 and 2008 income and employment tax returns are currently under examination by the IRS. The IRS has proposed adjustments and the Company is defending its positions. Even though the Company feels its positions are reasonable, it made a provision for a potential settlement in the 2009 financial statements. The tax refund receivable has been forfeitedin settlement of income tax adjustments arising from the audit. A provision for potential settlement of the employment tax audit remains. The difference between the combined Federal and state statutory rate of approximately 40% and the effective rate for the period ended March 31, 2010 of approximately (4%) relates primarily to the forfeiture of the Company’s tax refund receivable during the period. NOTE 6 – COMPREHENSIVE INCOME ASC 220establishes rules for reporting and displaying of comprehensive income and its components.Comprehensive income is the sum of the net income (loss) as reported in the consolidated statements of operations and other comprehensive income transactions. Other comprehensive income transactions that currently apply to the Company result from changes in exchange rates used in translating the financial statements of its wholly owned subsidiary in Toronto, Canada. Comprehensive income consisted of the following for the three months ended March 31, 2010 and 2009: Three Months Three Months Ended Ended March 31, 2010 March 31, 2009 Net income (loss) $ ) $ ) Foreign currency translation adjustment 70 ) Unrealized gain (loss) on available for sale securities ) Comprehensive income (loss) $ ) $ ) NOTE 7 – CONTINGENT LIABILITIES In the ordinary course of business, the Company is occasionally involved in litigation, both as plaintiff and defendant. Management either litigates or settles claims after evaluating the merits of the actions and weighing the costs of settling vs. litigating. In February, 2010, a suit filed in 2009 in Federal district court by a former employee alleging harassment, was withdrawn by the plaintiff. Additionally, the Company was plaintiff in a suit filed in April, 2009, in Federal court, against the former owner of a trade exchange the Company purchased in 2005, and several former employees, alleging unfair business practices and theft of trade secrets. A settlement agreement was reached in this suit in March, 2010 and the Company is awaiting final settlement documents. 9 The Company is also plaintiff in a legal action filed in a state court alleging breach of non-compete agreement and unfair business practices against a former employee of a trade exchange previously purchased. NOTE 8 - SUBSEQUENT EVENTS On April 19, 2010 IMS issued 8,333 shares of common stock to the interim Chief Financial Officer of the Company as a bonus. The fair value of the shares was $5,833. On April 19, 2010 IMS issued 8,333 shares of common stock to the interim Chief Financial Officer of the Company as a bonus. The fair value of the shares was $5,833. On April 22, 2010 the Company renewed a convertible note payable to an individual in the amount of $200,000. It is now due July 30, 2012 and pays interest quarterly at 10% until due. At his option, the lender can convert the note to 266,667 shares of the Company’s common stock at a fixed rate of $0.75 per share. On April 22, 2010 the Company renewed a convertible note payable to a related party in the amount of $50,000. It is now due on July 10, 2011. No other terms of the note were amended. On May 13, 2010, the former CFO of the Company filed a lawsuit against the Company in Superior Court of California. The lawsuit alleges that the Company wrongfully terminated the employment of the former CFO, including allegations that he was terminated in retaliation for making whistleblower allegations. The Company believes the allegations are without merit and intends to vigorously defend itself in this matter. 10 INTERNATIONAL MONETARY SYSTEMS, LTD. ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS RESULTS OF OPERATIONS HIGHLIGHTS During the three months ended March 31, 2010, International Monetary Systems (IMS) continued to realize the benefits of the substantial reductions in overhead that the Company had worked so hard to achieve over the past year. Some highlights are: *Employee costs were reduced by more than $130,000 or 6.4% compared to the first quarter of 2009. *Total liabilities were reduced by more than $484,000 since December 31, 2009. *65,923 shares were repurchased and added to treasury stock since December 31, 2009. CURRENT QUARTER During the quarter ended March 31, 2010 International Monetary Systems generated gross revenues of $3,070,421, a decrease of $280,803 or 8.4% compared to the first quarter of 2009. $214,861 of this decrease is a decrease in trade dollars generated due to the shifted emphasis of the corporate barter division. Fee revenue paid in cash was flat compared to Q1 of 2009. Operating expenses in the quarter were $3,329,625, an increase of $34,715 or 1.1% compared to the first quarter of 2009. The increase in is primarily due to increased legal and professional fees, which were approximately $225,000 higher in 2010 versus 2009. The extraordinary professional fees resulted primarily from the Company’s involvement in three separate lawsuits, two of which are now settled. This increase in fees offset savings in all other major expense categories. The largest decreases in other categories versus the first quarter of 2009 are primarily due to efficiencies realized in personnel and occupancy costs. The combination of revenue decline and expense controls resulted in a net operating loss of $259,204 for the quarter, compared to net operating income of $56,314 in the first quarter of 2009.The increase in the net operating loss for the quarter ended March 31, 2010 was due to significantly higher legal fees. After adjusting for interest and income taxes, the net loss for the current period was $320,762 compared to a net loss of $54,369 in the first quarter of 2009. The net loss includes higher than ordinary income tax expense due to adjustment for the settlement of a federal income tax audit. EBITDA - earnings before interest, taxes, depreciation and amortization - for the quarter totaled $147,816 a decrease of 68.5% compared to the $469,261 reported for the first quarter of 2009, as follows: Three Months Ended March 31, 2010 March 31, 2009 Net income (loss) $ ) $ ) Interest expense Income tax expense Depreciation Amortization $ $ 11 LIQUIDITY, SOURCES OF CAPITAL AND LINES OF CREDIT On March 31, 2010, current assets were $2,096,042, and current liabilities were $2,375,864, resulting in a working capital deficiency of $279,822. At the end of the first quarter of 2010, the Company's unrestricted cash balance was $592,336, compared to $894,396 on December 31, 2009. We believe that current cash needs can be met with the current cash balance and from working capital generated over the next 12 months. Additionally, the Company has letters of credit with various financial institutions with unused borrowing capacity totaling approximately $400,000 which may be drawn as needed. CRITICAL ACCOUNTING POLICIES Our financial statements and accompanying notes are prepared in accordance with generally accepted accounting principles in the United States. Preparing financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses. These estimates and assumptions are affected by management's applications of accounting policies. Critical accounting policies for IMS include the following: REVENUE SOURCES AND REVENUE RECOGNITION The Company and its subsidiaries earn revenues in both traditional cash dollars and in IMS trade dollars. Cash income is earned through fees assessed when a member joins, transaction fees generated when clients earn or spend their trade dollars, monthly maintenance fees, finance charges on delinquent accounts receivable, and event fees. Trade revenue is similarly generated through initial membership fees, monthly maintenance fees, transaction fees and event fees. Occasionally the Company will accept a favorable trade ratio in lieu of a cash fee. The Company uses earned trade dollars to purchase various goods and services required in its operations. All barter transactions are reported at the estimated fair value of the products or services received. Revenues are recognized when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the price is fixed or determinable, and collectability is reasonably assured. Transaction fees are recognized upon receipt of transactional information accumulated by our systems or reported by our clients. Membership fees, monthly maintenance fees, finance charges, and other fees are billed monthly to members' accounts, and are recognized in the month the revenue is earned. RECEIVABLES AND ALLOWANCE FOR DOUBTFUL ACCOUNTS Accounts receivable are stated at face value, net of the allowance for bad debts. Finance charges on receivables are calculated using the simple interest method on the amount outstanding. The allowance for bad debts is maintained at a level that is management's best estimate of probable bad debts incurred as of the balance sheet date. Management's determination of the adequacy of the allowance is based on an evaluation of the accounts receivable, past collection experience, current economic conditions, volume, growth and composition of the accounts receivable, and other relevant factors. Actual results may differ from these estimates. The allowance is increased by provisions for bad debts charged against income. GOODWILL AND MEMBERSHIP LISTS Goodwill and membership lists are stated at cost and arise when IMS acquires another Company. Membership lists are amortized over the estimated life of ten years. In 2002 the Company adopted FASB ASC 350, relative to goodwill and other intangibles, which requires that goodwill and intangible assets with indefinite lives be tested annually for impairment. There was no impairment of goodwill or membership lists in the first three months of 2010. 12 INCOME TAXES The Company accounts for income taxes in accordance with FASB ASC 740. Under ASC 740, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Under ASC 740, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date Recent Accounting Pronouncements In June2009, the FASB issued ASC 105 Accounting Standards Codification TM and the Hierarchy of Generally Accepted Accounting Principles. The FASB Accounting Standards Codification TM (the “Codification”) has become the source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in accordance with Generally Accepted Accounting Principles (“GAAP”). All existing accounting standard documents are superseded by the Codification and any accounting literature not included in the Codification will not be authoritative. Rules and interpretive releases of the SEC issued under the authority of federal securities laws, however, will continue to be the source of authoritative generally accepted accounting principles for SEC registrants. Effective September30, 2009, all references made to GAAP in our consolidated financial statements will include references to the new Codification. The Codification does not change or alter existing GAAP and, therefore, will not have an impact on our financial position, results of operations or cash flows. In August2009, the FASB issued guidance on “Measuring Liabilities at Fair Value.” This update provides amendments to “Fair Value Measurements and Disclosure” for the fair value measurement of liabilities and provides clarification that in circumstances in which a quoted price in an active market for the identical liability is not available, a reporting entity is required to measure fair value using certain techniques. This guidance also clarifies that when estimating the fair value of a liability, a reporting entity is not required to include a separate input or adjustment to other inputs relating to the existence of a restriction that prevents the transfer of a liability. It also clarifies that both a quoted price in an active market for the identical liability at the measurement date and the quoted price for the identical liability when traded as an asset in an active market when no adjustments to the quoted price of the asset are required are Level 1 fair value measurements. The Company adopted this guidance in the third quarter of 2009, and such adoption did not have a material effect on the Company’s consolidated financial statements. OFF BALANCE SHEET ARRANGEMENTS We do not have any off balance sheet arrangements or other relationships with unconsolidated entities. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required by Smaller Reporting Companies. ITEM 4. CONTROLS AND PROCEDURES Members of our management, including Donald F. Mardak, our Chief Executive Officer, and David Powell, our interim Chief Financial Officer, have evaluated the effectiveness of our disclosure controls and procedures, as of March 31, 2010, the end of the period covered by this report. Based upon that evaluation, Mr. Mardak and Mr. Powell concluded that our disclosure controls and procedures are effective. INTERNAL CONTROL OVER FINANCIAL REPORTING The management of International Monetary Systems, Ltd. (the “Company”) is responsible for establishing and maintaining adequate internal control over financial reporting. The Company’s internal control over financial reporting is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. 13 Management conducted an evaluation of the effectiveness of the internal controls over financial reporting based on the framework in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management assessed the effectiveness of the Company’s internal control over financial reporting as of March 31, 2010.Based on management’s assessment and those criteria, management believes that the internal control over financial reporting as of March 31, 2010, was effective. Changes in Internal Controls In our Annual Report filed on April 2, 2010, we reported that management believed that the internal control over financial reporting as of December 31, 2009, was not effective with regards to IT access controls over the accounting applications. The Company has implemented a program to restrict IT access by strengthening controls, thereby remediating the weakness. In January, 2010, the majority of our daily accounting and financial reporting was relocated from our California office to our corporate offices in Wisconsin. This move helped to strengthen controls by allowing for greater separation of duties and enhancing oversight and control by senior management. There were no other changes (including corrective actions with regard to significant deficiencies or material weaknesses) in our internal controls over financial reporting that occurred during the current quarter that have materially affected, or are reasonably likely to materially affect, our internal controls over financial reporting. 14 INTERNATIONAL MONETARY SYSTEMS, LTD. Part II.Other Information Item 1.Legal Proceedings In the ordinary course of business, the Company is occasionally involved in litigation, both as plaintiff and defendant. Management either litigates or settles claims after evaluating the merits of the actions and weighing the costs of settling vs. litigating. In February, 2010, a suit filed in 2009 in federal district court alleging harassment, was withdrawn by the plaintiff. On May 13, 2010, the former CFO of the Company filed a lawsuit against the Company in Superior Court of California. The lawsuit alleges that the Company wrongfully terminated the employment of the former CFO, including allegations that he was terminated in retaliation for making whistleblower allegations. The Company believes the allegations are without merit and intends to vigorously defend itself in this matter. Additionally, the Company was plaintiff in a suit filed in April, 2009, in Federal court, against the former owner of a trade exchange the Company purchased in 2005, and several former employees, alleging unfair business practices and theft of trade secrets. A settlement agreement was reached in this suit in March, 2010 and the Company is awaiting final settlement documents. The Company is also plaintiff in a legal action filed in a state court alleging breach of non-compete agreement and unfair business practices against a former employee of a trade exchange previously purchased. There are no other material legal actions pending against the Company. Item 1A. Risk Factors - Not applicable for Smaller Reporting Companies. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds - On January 22, 2010, IMS repurchased 41,667 shares of common stock at $4.50 per share using restricted cash of $187,500, thereby releasing $187,500 of the common stock guarantee. The transaction was exempt from registration under the Securities Act of 1934 in reliance on an exemption provided by Section 4(2) of that act. Share Buyback Program In accordance with a stock buyback plan originally approved by the Board of Directors in 2005 and reconfirmed on October 29, 2009, from December 1 to December 31, 2009, the Company purchased 30,000 shares for a total cost of $23,933. The stock was placed into treasury. From January 1, 2010 through March 31, 2010, the Company purchased 22,589 shares for a total cost of $18,773. The stock was placed into treasury. The transactions were exempt from registration under the Securities Act of 1934 in reliance on an exemption provided by Section 4(2) of that act. Item 3.Defaults Upon Senior Securities – None Item 4.Submission of Matters to a Vote of Security Holders -None Item 5.Other Information - None 15 Item 6.Exhibits and Reports on Form 8-K (a)Exhibits 31.1Certification of Chief Executive Officer Pursuant to Rule 13a-14(a) of the Exchange Act. 31.2Certification of Principal Financial and Accounting Officer Pursuant to Rule 13a-14(a) of the Exchange Act. 32.1Certification of Chief Executive Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2Certification of Principal Financial and Accounting Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. (b)Reports on Form 8-K A Form 8-K was filed on April 22, 2010 disclosing that Webb & Co had declined to stand for reappointment as the Company’s principal independent accountant. A Form 8-K was filed on April 28, 2010 announcing that LBB & Associates Ltd., LLP had been appointed as the Company’s principal independent accountant. 16 INTERNATIONAL MONETARY SYSTEMS, LTD. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. International Monetary Systems, Ltd. (Registrant) /s/ DonaldF. Mardak Donald F. Mardak, President (Principal Executive Officer) May 17, 2010 /s/ David A. Powell David A. Powell, Interim CFO (Principal Financial Officer) May 17, 2010 17
